Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 27, 2018

The Court of Appeals hereby passes the following order:

A18E0044. ROLLINS v. ROLLINS.

      Upon consideration, Appellant’s motion for an extension of time in which to
file a discretionary application is GRANTED. Appellant shall have until May 7, 2018,
in which to file the discretionary application.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/27/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.